Title: From George Washington to Maria Farmer, 2 April 1779
From: Washington, George
To: Farmer, Maria


Madam.
Head Quarters Middlebrook 2 April 1779.
Were there no resolve of Congress, making it necessary to obtain the governors concurrence, when an inhabitant of any of the States is desirous to pass into the enemy’s lines—I should have been happy in complying with your request.
But as there is such a resolution Governor Livingstons consent becomes a requisite, you will therefore be pleased to procure this, when, you shall have my immediate permission, to return to New-York. I am Madam, with much respect, Your most hble servt.
